

115 HRES 244 IH: Expressing support for Japan to end its whaling in all forms and to strengthen measures to conserve whale populations.
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 244IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Gaetz (for himself, Ms. Wasserman Schultz, Mr. Grijalva, Ms. Tenney, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for Japan to end its whaling in all forms and to strengthen measures to conserve
			 whale populations.
	
 Whereas 88 countries have adopted or adhered to the International Convention for the Regulation of Whaling (Convention), signed in Washington, D.C., on December 2, 1946, which established the International Whaling Commission (Commission) to provide for the conservation of whale stocks for future generations;
 Whereas Japan is a great friend and critical national security ally of the United States; Whereas the Commission adopted a moratorium on commercial whaling that went into effect in 1986 to conserve and promote the recovery of whale populations, many of which had been hunted to near extinction by the whaling industry;
 Whereas the Convention includes a scientific research exemption to the commercial whaling moratorium which Japan has used for 30 years, to kill nearly 16,000 whales under the guise of science;
 Whereas cetacean scientists around the world have consistently concluded that whaling conducted for scientific research purposes is unnecessary as non-lethal research alternatives exist;
 Whereas Japan has been certified four times under section 8 of the Fisherman’s Protection Act of 1967 (22 U.S.C. 1978), popularly known as the Pelly Amendment, for diminishing the effectiveness of the Commission’s conservation measures;
 Whereas, Japan launched another whaling program in the southern ocean in December 2015, killing 333 Antarctic minke whales, many of them pregnant females;
 Whereas Japan recently announced its intention to begin a new 12-year whaling program in the North Pacific;
 Whereas whales have been killed by nearly every method imaginable, from explosive harpoons and cold harpoons to electric lances and bullets;
 Whereas no matter what method is used, tremendous suffering can ensue, as death may take from several minutes potentially to hours, especially in the case of animals struck and then lost;
 Whereas commercial whaling, including scientific whaling and any coastal or community-based whaling, undermines the conservation mandate of the Convention;
 Whereas all coastal whaling is commercial, unless conducted under the aboriginal subsistence exemption to the moratorium on commercial whaling;
 Whereas the Conservation Committee of the Commission, established in 2003, has focused on threats to the world’s whales, such as ship collisions, incidental capture and entanglement, and the effects of sounds caused by humans; and
 Whereas whales migrate throughout the world’s oceans, international cooperation is required to successfully conserve and protect them: Now, therefore, be it
		
	
 That the House of Representatives— (1)expresses its sense that the United States should continue to be a global leader in whale conservation and protection, and promote international efforts to conserve and protect the world’s whales;
 (2)strongly opposes commercial whaling and supports use of all appropriate measures to end commercial whaling in any form, including whaling under the guise of science;
 (3)urges Japan to cease all whaling; (4)affirms the commitment of the United States to protect whales and to support global whale sanctuaries;
 (5)seeks to strengthen conservation and management measures to facilitate the conservation of whale species and populations; and
 (6)welcomes the opportunity to work with Japan and other International Whaling Commission member countries at the next Commission meeting in Brazil in 2018 to expand and support ongoing efforts to prevent or mitigate threats to whales and their habitats, such as ocean noise, marine debris, ship strikes, entanglements, toxic contaminants, and disease.
			